Exhibit 32.1 Certification of the Company’s Chief Executive Officer and Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) Pursuant to 18 U.S.C. § 1350, the undersigned officers of KiOR, Inc. (the “Company”), hereby certify that the Company’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2014 (the “Report”), fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Fred Cannon Fred Cannon Chief Executive Officer (Principal Executive Officer) May 12, 2014 By: /s/Christopher A. Artzer Christopher A. Artzer President and Interim Chief Financial Officer (Principal Financial Officer) May 12, 2014
